Title: To Benjamin Franklin from Jonathan Williams, Jr., 17 October 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & Hond. Sir
Nantes 17 October 1780
I have already mentioned to you the Arrival of the Massachusetts State Ship Mars & I suppose both Mr Austin & Capt Samson have told you her Situation; I need not therefore make any further Introduction to this Letter, which I shall confine to that Subject.
It seems the State expected Mr Austin would have succeeded in obtaining a Loan, or at least in obtaining a Quantity of Goods on the States Credit, & so sure were they of his Success that they have not made the smallest Provision for his Failure. In consequence of this incautious Proceeding the Ship is here at a heavy daily Expence, considerable Sums to be paid to the Officers & Crew per Agreement, & in want of great Supplies of every kind, without any Means of answering these Demands; in this Situation the only Method that occurs to me is to get as much Freight, payable here, as will defray the Ships Expences, and send her back again as soon as possible. There will remain in the Arsenal after I have taken what I can put in the Marquis de la Fayettes Hold a Quantity perhaps about 20,000 old Gun Barrells with an equal Number of Bayonnetts & Locks, besides 30 Casks of Flints & the Anchors that were bought in the Time of Mr Deanes Administration for our 74 Gun Ships, which may together make an Object of an hundred Tons. It will be a public Benefit to send all these Things to America, for every Gun Barrell will be in use as soon as it gets there, & while they remain here they are as useless as if they had never been bought, It will also be a Benefit to the State to have their Ship sent back again without incurring a Debt, & I think you will be willing to do a Service to the State when you serve the Public in general at the same Time. If therefore you will consent to give this Freight we may probably in addition find private Freight sufficient to pay her Charges. The Price per Ton I think should be more than what I pay the Marquis de la Fayette, because my Tonnage is reckoned by measuring the Ship, which makes it, I suppose, about a quarter dearer than measuring the Goods, and indeed 250 Livres per Ton is as cheap, if not cheaper, than any Ship would now take Freight at. If the Marquis de la Fayette should not be able to take all the Saltpetre & other Articles, I may perhaps be able to give the Mars something more, but I would not choose to promise more than what comes more from the Arsenal, till the great Ship is loaded. Another Circumstance which I think makes this Scheme eligible is the Expiration of the Lease of the Arsenal at Christmas next, when Mr Schweighauser will be obliged to put you to the Expence of another Store & considerable Porterage. If you do not choose to make any Conditions about the Freight it may be left to be settled between Congress & the Massachusetts State, you advancing, on Accot of the State, sufficient money to dispatch the Ship; by this Mode the State will still owe the Money to Congress even if the Ship is taken, by the other the Freight being due on the Ships sailing, it will be a certain Expence to Congress whether the Ship arrives or not.— These are considerations which may be worth while between two Merchants, but as Congress & the State are both public Bodies, who have the same Interests, they may not be necessary, & either one or the other may be adopted. I thought of this Plan as the only one which would at once Serve the Public & releive the State, some time ago, but I did not choose to propose it till I saw Mr Austin, & he now thinks as I do.
I shall be glad to have your immediate Answer to this Letter, & if you Approve of my Proposal please to return me an Order on Mr Schweighauser to hold all the Goods in the Arsenal at my Disposal, & I will sett the Business agoing with the utmost Expedition. You I trust will beleive I have no Motive in what I write but the general Good, I have no Wish to serve the State to the Prejudice of Congress, but I think it my Duty to point out a Way of serving both at the same time.—
When you Answer this Letter please at the same time to inform me what is determined on relative to the Portuguese Captain who was taken by Capt Samson. There is no Doubt but the Man has a Right to his Ship & Freight, & the State I dare say would make him ample Amends if he was in Boston, but they cannott pay a Sol here unless the Ship is seized & sold, which I trust Government will not permit; Whatever is done however had better be done soon, so as we may know what is to be depended on.—
You have no doubt heard of Jones’s Disaster, there will be probably part of the Ariels Cargo to ship in another Vessell, so that I imagine we shall have enough for bothe the Marquis de la Fayette & Samson.
If you give the order to Mr Schweighauser about the Arsenal let it be to ship all he has belonging to the Public in such Vessell or Vessells as I point out, not to deliver to me, because I desire not to take from him any Commission which may arise in the Operation, for my Motives in this Business are not interested ones.—
I am ever with the highest Respect Your dutifull & affectionate Kinsman
Jona Williams J

My Hurry of Business obliged me to make use of a Copyist for this Letter, which I never choose to do when I write to you if I can help it.

I am ready for the great Ship without a moments Warning & wish she was at L’Orient. JW

 
Endorsed: Jona Williams Oct. 17. 1780
Notations: Jona Williams 17 Octo. 1780 / [in William Temple Franklin’s hand:] Ansd by W.T.F.
